Citation Nr: 0738875	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from July 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for a low back disability (claimed 
as a back injury) and for a neck disability (claimed as a 
neck injury).  In October 2007, the veteran testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran's current low back disability was not present 
during service or for many years thereafter, and was not 
caused by any incident of service.  

2.  Neck problems during service were acute and transitory 
and resolved without residual disability.  The veteran's 
current neck disability began many years after service and 
was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A neck disability was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in and October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
that pertains to the claim.  A March 2006 letter also advised 
the veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in June 
2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service treatment 
records; a VA examination report; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  Low Back Disability

The veteran's service medical records show no complaints, 
findings, or diagnoses of a low back disability.  Evaluations 
of the veteran during his period of service make no reference 
to a low back disability.  

There is no evidence of any low back disability, to include 
arthritis, in the year after the veteran's period of service, 
or for many years later.  In fact, the first post-service 
evidence of record of a low back disability is in February 
2002, decades after the veteran's period of service.  In this 
regard, a February 2002 treatment report from the Cora 
Rehabilitation Clinic noted that the veteran was seen for 
chronic back pain.  It was reported that the injury/onset 
date was in November 2001.  A diagnosis was not specifically 
provided.  

A November 2002 treatment report from M. P. Feanny, M.D., 
noted that the veteran suffered from multiple joint pains of 
the wrist, hands, elbows, shoulders, knees, cervical spine, 
and lumbar spine.  It was reported that he had suffered from 
joint pains for a number of years.  Dr. Feanny stated that X-
rays of the veteran's cervical spine showed fairly widespread 
cervical spondylosis with disc space narrowing and spurring 
and that X-rays of the veteran's lumbar spine were normal.  
As to an assessment, Dr. Feanny indicated that the veteran 
had features of cervical spondylosis with multiple joint 
complaints and that he seemed to have some low grade poly-
arthritic syndrome.  

An April 2007 VA orthopedic examination report noted that the 
veteran's claims file and medical records were reviewed.  The 
veteran reported that he jumped off a truck in 1968 during 
service and that he started having neck and back pain.  He 
stated that since that time he had been having pain daily.  
The veteran indicated that he had undergone physical therapy 
and that he had taken Celebrex daily, but that he stopped 
taking it after two years because he could not tolerate the 
medication.  He indicated that his pain had become 
progressively worse since its onset.  He related that the 
pain was sharp, moderate, and constant and that it occurred 
daily.  The diagnoses included mild degenerative changes with 
mild disc space narrowing at L5-S1.  The examiner commented 
that it was less likely as not (less than a 50/50 
probability) that the veteran's current low back disability 
was the result of events in the veteran's military service.  
The examiner stated that the veteran's current low back X-
rays showed degenerative joint disease and that his current 
condition was most likely related to his aging process and 
unlikely related to his service-related activities.  

The Board observes that the medical records do not suggest 
that the veteran's current low back disability is related to 
his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current low back disability 
began many years after his period of service, without any 
relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that his current low back disability had its onset during his 
period of service.  However, the veteran, as a layperson, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's low back disability began many years after his 
period of service and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a low back 
disability, must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Neck Disability

The veteran's service medical records indicate that he was 
treated for possible neck complaints on two occasions during 
service.  A February 1969 treatment entry noted that the 
veteran was seen for a sore throat with moderate swelling.  
He also stated that he had aching in the back of the neck.  
The impression was an upper respiratory infection.  An 
October 1970 noted that the veteran reported that he pulled a 
muscle in his neck three weeks earlier.  He stated that he 
had a physical examination the previous week, that he had 
suffered pain for three weeks, and that he had soreness when 
he moved his head in the left trapezius muscle in the neck 
area.  The impression was probable muscle spasm.  The 
remainder of the veteran's service medical records were 
silent for any neck or cervical spine problems.  The 
September 1970 separation examination report included a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  An actual chronic neck or cervical 
spine disability was not diagnosed during service.  

The first post-service evidence noting any neck problems is 
in November 2002, decades after the veteran's period of 
service.  In this regard, a November 2002 treatment report 
from Dr. Feanny noted that the veteran suffered from multiple 
joint pains of the wrist, hands, elbows, shoulders, knees, 
cervical spine, and lumbar spine.  It was reported that he 
had suffered from joint pains for a number of years.  Dr. 
Feanny stated that X-rays of the veteran's cervical spine 
showed fairly widespread cervical spondylosis with disc space 
narrowing.  As to an assessment, Dr. Feanny indicated that 
the veteran had features of cervical spondylosis with 
multiple joint complaints and that he seemed to have some low 
grade poly-arthritic syndrome.

A November 2003 arthritis residual functional capacity 
questionnaire, apparently from Dr. E. Zapruto, indicated 
diagnoses of poly-arthritic syndrome, cervalgia secondary to 
cervical spine spondylosis, and chronic dizziness.  

An April 2007 VA spine examination report noted that the 
veteran's claims file and medical records were reviewed.  The 
veteran reported that he jumped off a truck in 1968 during 
service and that he started having neck and back pain.  He 
stated that since that time he had been having pain daily.  
The veteran indicated that he had undergone physical therapy 
and that he had taken Celebrex daily, but that he stopped 
taking it after two years because he could not tolerate the 
medication.  It was noted that the veteran reported that his 
cervical spine pain was sharp, constant, and of moderate 
severity.  The diagnoses included moderate degenerative joint 
disease of the cervical spine.  The examiner commented that 
it was less likely as not (less than a 50/50 probability) 
that the veteran's current neck disability was the result of 
events in his military service.  The examiner stated that the 
veteran's current neck X-rays showed degenerative joint 
disease and that his current condition was most likely 
related to his aging process and unlikely related to his 
service-related activities.  

The evidence as a whole provides no continuity of 
symptomatology of a possible neck (or cervical spine) 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet.App. 354 (1991).  Nor is any such disability 
otherwise adequately medically linked to an incident of 
service.  There is no indication from a medical source that 
any neck problems during the veteran's period of service may 
be reasonably associated with the current cervical spine 
disability many years later.  The medical evidence does not 
suggest that the veteran's current cervical spine disability 
is related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the veteran's present cervical spine 
disability began years after his period of service, without 
relationship to service.  

The veteran has alleged in statements and testimony that his 
current neck disability had its onset during service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any neck problems during service were acute and 
transitory and resolved without residual disability, and that 
the current claimed neck disability began many years after 
the veteran's period of service and was not caused by any 
incident of service.  The Board concludes that a neck 
disability was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for a low back disability is denied.  

Service connection for a neck disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


